151 Ga. App. 144 (1979)
259 S.E.2d 150
KNOX
v.
KNOX.
58102.
Court of Appeals of Georgia.
Submitted July 2, 1979.
Decided September 4, 1979.
Paul S. Weiner, for appellant.
William J. Doll, for appellee.
DEEN, Chief Judge.
"A garnishment proceeding is an action between the plaintiff and garnishee." Code Ann. § 46-401 (Ga. L. 1976, pp. 1608, 1616). That this has always been the rule, see Fulton Nat. Bank v. Young, 123 Ga. App. 91 (179 SE2d 529) (1970) and cit.
No final judgment has been entered in this case, and it is still pending following payment into court by the garnishee of certain sums deducted from payroll which became due between the 30th and 45th day after the second service of the affidavit and bond in garnishment. (The garnishee, a United States governmental entity, refused and returned the original service but answered the second service.) As to the propriety of the service, see Code Ann. § 46-104.
The appeal here is from an order of the trial judge overruling a motion to dismiss the garnishment made by the judgment defendant under the procedure outlined in Code Ann. § 46-403. No final order has been entered in the main case. The appeal is accordingly premature. Code § 6-701; Community Education Center v. Cohen, 148 Ga. *145 App. 131 (251 SE2d 97) (1978).
Appeal dismissed. Shulman and Carley, JJ., concur.